Citation Nr: 9902290	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-33 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from September 1969 to March 
1972.  

By rating actions dated in May 1972 and December 1988 service 
connection for a back disability was denied by the Department 
of Veterans Affairs (VA).  The veteran was duly notified of 
the decisions and did not submit an appeal.  In February 1992 
he submitted additional information for the purpose of 
reopening his claim.  In a July 1992 rating action the claim 
was denied on the basis that new and material evidence had 
not been submitted to reopen the claim.  The veteran appealed 
from that decision.  

In the July 1992 rating action service connection was also 
granted for post-traumatic stress disorder.  It was initially 
rated 30 percent disabling and the veteran appealed for a 
higher evaluation for that condition.  In an August 1994 
rating action the evaluation for the post-traumatic stress 
disorder was increased to 50 percent.  Both issues were 
before the Board of Veterans' Appeals (Board) in August 1996 
when a rating of 100 percent for the veteran's post-traumatic 
stress disorder was granted.  Appellate consideration of the 
issue of entitlement to service connection for a back 
disability was deferred pending further action by the 
regional office.  The regional office later confirmed and 
continued the prior denial of service connection for a back 
disability holding that new and material evidence had not 
been submitted that would reopen the claim.  This issue is 
again before the Board for further appellate consideration.  

In the Board's opinion, the evidence that has been received 
subsequent to the December 1988 rating action is new and 
material.  Accordingly, the veteran's claim for service 
connection for a back disability will be considered on a 
de novo basis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.

2.  The veteran sustained an injury to his low back during 
service in a May 1971 helicopter accident.  The condition was 
later diagnosed as a chronic lumbosacral strain.

3.  When the veteran was examined by the VA in May 1972 a 
diagnosis was made of history of low back pain with 
subjective complaints.  

4.  The veteran reported low back pain when he was 
hospitalized by the VA in late 1988.  The diagnoses included 
chronic pain in the lumbar spine.  When he was examined by 
the VA in April 1997 a diagnosis of chronic lumbosacral 
sprain was made.

5.  There is a reasonable probability that the veteran's 
current chronic lumbosacral strain had its onset during 
service as a result of the helicopter accident.  


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the 
veteran's current chronic lumbosacral strain was incurred in 
or aggravated during his active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed to the extent possible.  
In this regard, pursuant to the Board remand, the regional 
office requested copies of the veteran's treatment at a VA 
medical center subsequent to March 1972 including a record of 
the treatment for a back condition in 1975 reported by the 
veteran.  In September 1996 the VA Medical Center indicated 
that it did not have any treatment records of the veteran.  
Accordingly, the Board will base its decision on the evidence 
of record.  

I.  Background

The veteran's service medical records reflect that he was 
seen in July 1971 with a complaint of back pain.  It was 
indicated that he had been involved in an aircraft accident 
in May 1971 and injured his lumbar spine.  He reported a 
chronic dull ache accentuated by standing or walking.  
Physical examination showed some tenderness over the 
sacroiliac joint.  There was no spasm and straight leg 
raising test was negative.  The impression was chronic 
lumbosacral sprain.  The veteran was referred to the 
orthopedic clinic.

The veteran was seen at the orthopedic clinic in August 1971.  
It was reported that as a result of a May 1971 helicopter 
accident the veteran had sustained a backache and a bruise on 
the back below the belt line.  He currently reported 
stiffness on arising.  On examination there was a full range 
of motion of the spine.  Straight leg raising test was 
negative.  An X-ray study of the lumbosacral spine reportedly 
showed a pars defect at L5 bilaterally.  An impression was 
made of spondylolysis of L5 bilaterally.  Williams' flexion 
exercises were recommended.  

The veteran was again seen during service in December 1971 
with a complaint of low back pain.  Physical examination 
showed tenderness over the L5 area.  The impression was 
spondylolysis.  In February 1972 he again reported a chronic 
low back pain since an aircraft accident.  He was given a 
physical profile and placed on limited duty.  

The veteran was afforded an orthopedic examination in March 
1972 in conjunction with his examination for separation from 
service.  It was indicated that since his accident he had had 
occasional low back pain.  He had been performing Williams' 
exercises.  Examination showed good forward bending and no 
muscle spasm.  X-rays showed no evidence of spondylolysis.  
The impression was chronic low back pain.  It was indicated 
that he was fit for separation.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1972.  He referred to a back injury 
received in Vietnam when his aircraft crashed and burned.  

The veteran was afforded a VA orthopedic examination in May 
1972.  He reported that while in Vietnam he was in an air 
crash when they had fallen about 200 feet and after that he 
had had a knot on his back for about 2 1/2 months.  He stated 
that the back pain was still present.  On physical 
examination he had a full range of motion of the dorsolumbar 
spine.  There was no evidence of muscle spasm or muscle 
atrophy.  He was able to flex each hip to 120 degrees and 
each knee to 135 degrees.  Rotary motions of the hip were of 
good quality.  Musculature of the thighs and calves appeared 
to be normal.  The patella, Achilles and tendon reflexes were 
present, symmetrical and of good quality.  An X-ray study of 
the lumbosacral spine showed the lumbar vertebral bodies to 
appear somewhat demineralized.  There was slight narrowing of 
the lumbosacral disc space.  The diagnosis was history of low 
back pain with some subjective complaints.  

In the June 1972 rating action service connection was denied 
for residuals of a back injury on the basis that a back 
condition had not been found on the VA examination.  

In October 1988 the veteran submitted a claim for service 
connection for several conditions including a back disorder.  

The veteran was hospitalized at a VA hospital during October 
and November 1988 for depression.  He related the depression 
to chronic neck and back pain.  He believed that the pain was 
secondary to a back injury sustained in a helicopter crash 
during service and to a work-related accident in 1984 which 
injured his neck and exacerbated the back pain.  An X-ray of 
the lumbosacral spine showed no evidence of spondylosis or 
spondylolisthesis.  There was mild osteopenia.  The 
neurosurgery department reviewed the X-ray films and a CT 
scan and concluded that there was no herniation of L4-L5 and 
neurosurgical treatment was not necessary. 

In February 1992 the veteran reopened his claim for service 
connection for a low back disability.  The veteran was 
afforded a VA psychiatric examination in April 1992.  He 
indicated that he had had back pain on discharge from the 
Army that had gotten progressively worse.  He reported that 
he had been hospitalized for back pain and depression at a VA 
hospital in 1975.

In a September 1993 statement an acquaintance of the veteran 
indicated that he was aware that after the veteran was 
separated from service in 1972 he began to experience 
problems with his low back.

In a January 1994 statement a former service associate of the 
veteran indicated that the veteran had in fact sustained low 
back injuries in Vietnam in May 1971.  He related that 
bruises and a bump were evident for some time.  The veteran 
also had a noticeable limp after the accident for a long 
period of time.  He stated that the veteran had been his 
roommate and crewmember for 6 to 7 months while serving in 
Vietnam.  He indicated that about one year later while 
en route to his home he stopped to visit with the veteran who 
indicated that he was still burdened with low back discomfort 
as a result of the crash.  

The veteran was again hospitalized by the VA in March 1994.  
He indicated that he had been depressed since 1983 secondary 
to a whiplash injury in a railroad accident.  He reported 
chronic back pain.  A spine series reportedly showed 
significant bony structural demineralization and also a 
paraspinal mass.  The final diagnoses included post-traumatic 
stress disorder and chronic low back pain.

The veteran and his spouse testified at a hearing at the 
regional office in June 1994.  The veteran stated that he had 
injured his back in 1971 in an aircraft crash in Vietnam.  He 
had taken over-the-counter medications for the back condition 
after service and had also seen many chiropractors.  He had 
been working for the railroad but had retired due to 
disability based on his back condition.  He had reinjured his 
back when the train had an emergency with severe slack action 
(similar to a whiplash) in 1984.  He believed that if he had 
not had the in service back injury he would not have suffered 
so severely from the work injury.  The veteran's spouse 
related that she had met the veteran in 1979 and that he had 
difficulty concentrating because of his back pain.  She 
reported that there had been a railroad accident that had 
reactivated what he already had.  

In 1997 the regional office received records from the 
Kirksville College of Osteopathic Medicine dated in March 
1990 reflecting that the veteran had complained of 
cephalalgia, a pain in the midthorax, and low back pain.  His 
trauma history included a fall in 1981 when he slipped and 
fell backward onto a rail.  The rail struck the mid to upper 
part of the thorax over the spot that had continued to be 
tender.  In December 1984 a train did an emergency stop and 
the veteran had struck his head.  In June 1987 he had injured 
his low back when bending over to move a stuck switch.  He 
went to pull the switch and felt a "pull" in the lumbar 
region and midback.  Since that time he had had chronic low 
back pain.  Diagnoses were made including low back pain with 
chronic strain of the lumbar spine secondary to a work-
related injury.  

A report by the Macon Medical Clinic, dated in January 1992 
was received in 1997.  It was indicated that the veteran had 
been seen in December 1991 relative to his disability.  It 
was stated that his history dated from an injury in 1984.  He 
had been able to continue working since that time but had 
increasing periods of being unable to work because of chronic 
back pain, neck pain, headaches, chronic leg pain and 
increasing difficulty thinking.

The veteran was afforded a VA orthopedic examination in April 
1997.  It was indicated that he had injured his back in 1971 
in a helicopter accident during service.  His condition had 
eventually been diagnosed as a lumbosacral sprain.  He 
reported that he had not had back pain prior to the accident 
and that after that he had had chronic mild pain every day 
although it was not as bad as it became later.  He stated 
that later he began to work for the railroad and that the 
vibrations during his work exacerbated his pian.  It was 
indicated that in the mid-1980's he had fallen on a rail and 
injured his midthoracic spine.  He also later fell on a 
switch and that exacerbated his pain.  He reported that he 
always felt tight throughout his back as well as his other 
muscles.  He had some pain all the time in the low back which 
became much worse about every 2 to 3 days.  

On examination the veteran walked with a wide stance.  The 
lumbosacral spine showed moderate lordosis and was diffusely 
tender from about L1 to S1.  There was no midline spinous 
tenderness.  It was indicated that forward flexion began to 
become painful at 90 degrees but he could continue to bend to 
110 degrees.  There was a negative straight leg raising test 
bilaterally.  Sensation was intact in the lower extremities.  
An X-ray study of the lumbosacral spine showed no significant 
disc space narrowing.  There was no spondylolysis or 
spondylolisthesis.  The diagnosis was chronic lumbosacral 
sprain.  

The examiner commented that the veteran's claims file had 
been reviewed prior to the examination and the osteopenia 
findings had persisted throughout.  He stated he could not 
relate those to the injury with any certainty.  He indicated 
that the lumbosacral sprain began after his initial injury in 
service.  He stated that that implied that all later problems 
were related but there was no way that could be definitively 
determined.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

In this case, as noted previously, the veteran's service 
medical records reflect that he sustained an injury to his 
low back as a result of a helicopter accident that occurred 
in May 1971.  He was seen on several occasions thereafter in 
1971 and in early 1972 with complaints of low back pain.  The 
findings on physical examination included tenderness in the 
low back region.  He was placed on limited duty as a result 
of his low back condition in February 1972.  He was afforded 
an orthopedic examination at the time of his physical 
examination for separation from service in late February 1972 
and the impression was chronic low back pain.  

The veteran claimed service connection for a low back 
condition on his initial claim for VA disability benefits 
submitted in March 1972.  When he was examined by the VA in 
May of that year he reported that his back pain was still 
present.  The findings on the physical examination were 
essentially normal although the X-ray study of the lumbar 
spine showed the vertebral bodies to be somewhat 
demineralized and there was slight narrowing of the 
lumbosacral disc space.  The diagnosis was history of low 
back pain with some subjective complaints.  

When the veteran was hospitalized by the VA in November 1988 
he complained of depression related to chronic neck and back 
pain.  He believed that the pain was secondary to a back 
injury suffered in a helicopter crash during service and to a 
work-related accident in 1984 that injured his neck and 
exacerbated his back pain.  The diagnoses at that time 
included chronic pain in the lumbar spine.  Subsequent 
records reflect that the veteran was observed and treated on 
a number of occasions by private physicians and by the VA for 
complaints including low back pain.  When he was afforded a 
VA orthopedic examination in April 1997 a diagnosis was made 
of chronic lumbosacral sprain.  The examiner commented that 
the lumbosacral sprain began after the veteran's initial 
injury in service but did not specifically indicate that the 
veteran's current low back condition was a result of the 
inservice injury.  

The evidence reflects that the veteran had an on-the-job 
injury to his low back while working for the railroad in 
1984; however, he has testified that the intercurrent injury 
merely aggravated his existing low back condition.  In view 
of the relatively significant low back injury sustained by 
the veteran during service, his complaints of low back pain 
since shortly after separation from service and the other 
evidence of record, including the January 1994 statement by 
his former service associate, the Board concludes that the 
evidence is adequate to establish that the veteran's current 
chronic lumbosacral strain had its onset during service as a 
result of the May 1971 helicopter accident.  Accordingly, 
under the circumstances, it follows that entitlement to 
service connection for chronic lumbosacral strain is in 
order.  38 U.S.C.A. § 1110.  In arriving at its decision in 
this regard the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for chronic lumbosacral 
strain is established.  The appeal is granted. 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
